Name: 93/481/EEC: Commission Decision of 28 July 1993 concerning formats for the presentation of national programmes as foreseen by Article 17 of Council Directive 91/271/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  sources and branches of the law;  deterioration of the environment;  environmental policy;  economic geography;  construction and town planning
 Date Published: 1993-09-07

 Avis juridique important|31993D048193/481/EEC: Commission Decision of 28 July 1993 concerning formats for the presentation of national programmes as foreseen by Article 17 of Council Directive 91/271/EEC Official Journal L 226 , 07/09/1993 P. 0023 - 0055 Finnish special edition: Chapter 15 Volume 13 P. 0003 Swedish special edition: Chapter 15 Volume 13 P. 0003 COMMISSION DECISION of 28 July 1993 concerning formats for the presentation of national programmes as foreseen by Article 17 of Council Directive 91/271/EEC(93/481/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment (1), and in particular Article 17 (4) thereof, Whereas the Member States are required to draw up a report concerning their national programme for the implementation of Council Directive 91/271/EEC on the basis of formats drawn up by the Commission according to the procedure set out by Article 18 of this Directive; Whereas, the measures envisaged by this Decision are in accordance with the opinion expressed by the Committee established by Article 18 of the said Directive, HAS ADOPTED THIS DECISION: Article 1 The formats contained in the Annex are hereby adopted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 July 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 135, 30. 5. 1991, p. 40. ANNEX AGGLOMERATIONS As described by the Directive 91/271/EEC (Articles 2 to 7) Number (No) of agglomerations (Article (4)) and load as expressed in population equivalent (p.e. Article 2 (6)) Position as at 31 December 1992 BASELINE INVENTORY MEMBER STATE: TABLE 1 /* Tables: see OJ */ AGGLOMERATIONS As described by the Directive 91/271/EEC (Articles 2 to 7) Number (No) of agglomerations (Article 2 (4) and load as expressed in population equivalent (p.e. Article 2 (6)) Position as at 31 December 1992 AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) BASELINE INVENTORY MEMBER STATE: TABLE 1 (a) /* Tables: see OJ */ COLLECTING SYSTEMS As described by Article 3 Number and capacity of collecting systems 'deemed to be in compliance' (1) as at 31 December 1992 INVENTORY FOR COLLECTION MEMBER STATE: TABLE 2 /* Tables: see OJ */ COLLECTING SYSTEM As described by Article 3 Number and capacity of collecting 'deemed to be in compliance' (1) as at 31 December 1992 AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) INVENTORY FOR COLLECTION MEMBER STATE: TABLE 2 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 IN NORMAL AREAS A. FRESHWATERS AND ESTUARIES Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated COLLECTING SYSTEMS MEMBER STATE: TABLE 2.1. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 A. FRESHWATERS AND ESTUARIES Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) COLLECTING SYSTEMS MEMBER STATE: TABLE 2.1 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 IN NORMAL AREAS B. COASTEL WATERS Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated COLLECTING SYSTEMS MEMBER STATE: TABLE 2.2. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 B. COASTAL WATERS Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) COLLECTING SYSTEMS MEMBER STATE: TABLE 2.2 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 IN SENSITIVE AREAS (ARTICLE 5 (1)) A. FRESHWATERS AND ESTUARIES Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated COLLECTING SYSTEMS MEMBER STATE: TABLE 2.3. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 IN SENSITIVE AREAS (ARTICLE 5 (1)) B. COASTAL WATERS Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated COLLECTING SYSTEMS MEMBER STATE: TABLE 2.4. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 IN LESS SENSITIVE AREAS (Article 6) A. ESTUARIES Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated COLLECTING SYSTEMS MEMBER STATE: TABLE 2.5. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 3 IN LESS SENSITIVE AREAS (ARTICLE 6) B. COASTAL WATERS Number and capacity of collecting systems 'deemed to be in compliance' (1) at the end of the year indicated COLLECTING SYSTEMS MEMBER STATE: TABLE 2.6. /* Tables: see OJ */ TREATMENT PLANTS Treatment as described by Articles 4 and 6 Number and capacity of plants 'deemed to be in compliance' (1) as at 31 December 1992 INVENTORY FOR TREATMENT MEMBER STATE: TABLE 3 /* Tables: see OJ */ TREATMENT PLANTS Treatment as described by Article 4 Number and capacity of plants 'deemed to be in compliance' (1) as at 31 December 1992 AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) INVENTORY FOR TREATMENT MEMBER STATE: TABLE 3 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 4 IN NORMAL AREAS A. FRESHWATERS AND ESTUARIES Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 3.1. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 4 A. FRESHWATERS AND ESTUARIES Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) TREATMENT PLANTS MEMBER STATE: TABLE 3.1 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 4 IN NORMAL AREAS B. COASTAL WATERS Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 3.2. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 4 B. COASTAL WATERS Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) TREATMENT PLANTS MEMBER STATE: TABLE 3.2 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 4 IN SENSITIVE AREAS A. FRESHWATERS AND ESTUARIES Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 3.3. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 4 IN SENSITIVE AREAS B. COASTAL WATERS Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 3.4. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLES 4 AND 6 IN LESS SENSITIVE AREAS A. ESTUARIES Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 3.5. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLES 4 AND 6 IN LESS SENSITIVE AREAS B. COASTAL WATERS Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 3.6. /* Tables: see OJ */ TREATMENT PLANTS Treatment as described by Article 5 (2) Number and capacity of plants 'deemed to be in compliance' (1) as at 31 December 1992 INVENTORY FOR TREATMENT ARTICLE 5 (2) MEMBER STATE: TABLE 4 /* Tables: see OJ */ TREATMENT PLANTS Treatment as described by Article 5 (2) Number and capacity of plants 'deemed to be in compliance' (1) as at 31 December 1992 AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) INVENTORY FOR TREATMENT ARTICLE 5 (2) MEMBER STATE: TABLE 4 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 5 (2) IN SENSITIVE AREAS A. FRESHWATERS AND ESTUARIES Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 4.1. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 5 (2) A. FRESHWATERS AND ESTUARIES Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) TREATMENT PLANTS MEMBER STATE: TABLE 4.1. (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 5 (2) IN SENSITIVE AREAS B. COASTAL WATERS Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 4.2. /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 5 (2) B. COASTAL WATERS Number and capacity of plants 'deemed to be in compliance' (1) at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) TREATMENT PLANTS MEMBER STATE: TABLE 4.2 (a) /* Tables: see OJ */ TREATMENT PLANTS Treatment as described by Article 5 (4) Position as at the end of the year indicated INVENTORY FOR TREATMENT ARTICLE 5 (4) MEMBER STATE: TABLE 5 /* Tables: see OJ */ TREATMENT PLANTS Treatment as described by Article 5 (4) Position as at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) INVENTORY FOR TREATMENT ARTICLE 5 (4) MEMBER STATE: TABLE 5a /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 5 (4) IN EACH SENSITIVE AREA Position as at the end of the year indicated TREATMENT PLANTS MEMBER STATE: TABLE 5.1 /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 5 (4) Position as at the end of the year indicated AS APPROPRIATE FOR THE APPLICATION OF ARTICLE 5 (8) TREATMENT PLANTS MEMBER STATE: TABLE 5.1 (a) /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF ARTICLE 14 DISPOSAL AND REUSE OF SLUDGE ARISING FROM URBAN WASTE WATER TREATMENT Discharges expressed in tonnes of dry materials Costs in ECU/tonne (1) SLUDGE MEMBER STATE: TABLE 6 /* Tables: see OJ */ PROGRAMME FOR THE IMPLEMENTATION OF THE DIRECTIVE 91/271/EEC Total amounts (in millions of Ecus) and nature of the investment programmes Cumulative investments, as calculated from 1 January 1993 at 1993 prices CAPITAL INVESTMENT MEMBER STATE: TABLE 7 /* Tables: see OJ */